FOURTH AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS FOURTH AMENDMENT, dated as of the 1st day of December, 2014, by and among Brandes Investment Trust, a Delaware statutory trust (the “Trust”), Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor”), and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”), as parties to the Distribution Agreement dated as of October 3, 2005, as amended September 29, 2008, November 11, 2010 and November 8, 2011 (the “Agreement”). WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the funds of the Agreement as follows: Amended Exhibit B is hereby superseded and replaced with Amended Exhibit B attached hereto. The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Fourth Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. BRANDES INVESTMENT TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Jeffrey A. Busby By: /s/ James R. Schoenike Name: Jeffrey A. Busby Name: James R. Schoenike Title: President Title: President BRANDES INVESTMENT PARTNERS, L.P. By: /s/ Gregory S. Houck Name: Gregory S. Houck Title: Managing Director, Operations 1 Amended Exhibit B to the Brandes Investment Trust and Brandes Investment Partners, L.P. Distribution Agreement Fund Names Separate Series of Brandes Investment Trust Name of Series Brandes International Equity Fund Brandes Separately Managed Account Reserve Trust Brandes Core Plus Fixed Income Fund Brandes Global Equity Fund Brandes Emerging Markets Fund Brandes International Small Cap Equity Fund Brandes Credit Focus Yield Fund Brandes Global Opportunities Value Fund Brandes Global Equity Income Fund 2
